ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 8708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: PREMIER INTERNATIONAL HOTEL GROUP, INC. 2. Registered Agent [ ] Commercial Registered Agent: for Service of Process [X] Noncommercial Registered AgentOR [ ] Office or Position with Entity (check only one box) Name of Title of Office or Other Position with Entity CHARLES SMITH 4#387 RENO Nevada 3. Authorized Stock: 0 (number of shares Number of shares Par value: Number of shares corporation authorized to issue) with par value: without par value: 4. Names XIAOPING ZHENG & Addresses, Name of Board of 4#387 RENO NV Directors/Trustees: Street Address City State Zip Code (each Director/Trustee must CHARLES SMITH be a natural person at least Name 18 years of age; attach 4#387 RENO NV additional page if more Street Address City State Zip Code than two directors/trustees) 5. Purpose: The purpose of this Corporation shall be: (optional-see instructions) DEVELOP A HOTEL BUSINESS 6. Names, Address CHARLES SMITH /S/ CHARLES SMITH and Signature of Name Signature Incorporator: 4#387 RENO NV (attached additional page Street Address City State Zip Code there is more than one incorporator) 7. Certificate of I hereby accept appointment as Registered Agent for the above named Entity. Acceptance of Appointment of /S/ CHARLES SMITH APRIL 12, 2010 Registered Agent: Authorized Signature of R.A. or On Behalf of Registered AgentEntity Date This form must be accompanied by appropriate fees. See attached fee schedule.
